Brady, J.
Upon reflection I am satisfied that the satisfaction-piece was filed by the defendant with full knowledge of the lien of the plaintiff’s attorney, and was in contravention of his rights, and, therefore, as to him, a fraud.
Having arrived at this conclusion, the motion to set aside the execution must be denied, unless the defendant pays to the attorney of the plaintiff $72.27, being the balance due under the lien, within twenty days after service of the order to be entered hereon. Mo costs to either party on this motion, but sheriff’s fees to be paid by defendant.